            Case 4:19-cv-10715-DHH Document 18 Filed 08/05/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


JEFFREY SPENCER and ERIK ODRONIEC,
on behalf of themselves and all others similarly         No. 4:19-cv-10715
situated,

                Plaintiff,
       v.

UNITED MEDICAL SYSTEMS (DE), INC., a
Delaware Corporation,

                Defendant.

                             PLAINTIFFS’ ASSENTED TO MOTION TO
                                 DISMISS WITHOUT PREJUDICE

       Plaintiffs hereby move the Court for an order permitting voluntary dismissal of the

captioned action without prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).

At this early stage in the proceedings, prior to conducting discovery or the filing of dispositive

pleadings, Plaintiffs dismissal of this lawsuit without prejudice will not result in any prejudice to

Defendant United Medical Systems (De), Inc. (“UMS”).

                              Summary of Facts and Procedural History

       Plaintiffs filed the instant case asserting claims under the Fair Labor Standard Act for

drivers and technologists of UMS for unpaid overtime compensation on April 15, 2019. See

ECF No. 1. Plaintiffs filed an early motion for collective action certification and notice pursuant

to 29 U.S.C. § 216(b) on June 3, 2019, ECF No. 14, and UMS answered on June 4, 2019. The

parties requested a stay of this action on June 20, 2019 to explore a resolution after Plaintiffs

discovered that UMS had recently entered into a settlement with the United States Department of

Labor, which required UMS to pay back wages to current and former drivers and technologists.

ECF No. 16. To date, the collective action has not be conditionally certified pursuant to section


                                                   1
         Case 4:19-cv-10715-DHH Document 18 Filed 08/05/19 Page 2 of 3



216(b); the parties have not served or responded to any informal discovery requests; and the five

individuals who have joined this action as opt-in plaintiffs consent to the dismissal.

                                          Memorandum of Law

       Federal Rule of Civil Procedure 41(a)(2) provides a district court discretion to grant

dismissal to a plaintiff “upon such terms and conditions as the court deems proper.” A motion

for voluntary dismissal should be granted in the absence of clear legal prejudice to the defendant.

Arias v. Cameron, 776 F.3d 1262, 1268 (11th Cir. 2015). The fact that UMS has already filed an

answer is contemplated by the Rule and is insufficient to constitute such prejudice. Alamance

Industries Inc. v. Filene’s, 291 F.2d 142, 146 (1st Cir. 1961). Finally, here, UMS has consented

to voluntary dismissal without prejudice.

                                            Conclusion

       For the reasons set forth above, the Court should order dismissal of Plaintiffs’ Complaint

without prejudice.



               CERTIFICATE OF LOCAL RULE 7.1(A)(2) CONFERENCE

       The undersigned certifies that he has conferred with opposing counsel prior to filing this

Motion. Opposing counsel assents to the dismissal of this lawsuit.

                                                             /s/ Sam J. Smith
                                                             Sam J. Smith




                                                 2
         Case 4:19-cv-10715-DHH Document 18 Filed 08/05/19 Page 3 of 3



Dated: August 5, 2019                         Respectfully submitted,


                                              /s/ Sam J. Smith
                                              Sam J. Smith, pro hac vice
                                              Loren B. Donnell, pro hac vice
                                              BURR & SMITH, LLP
                                              111 2nd Avenue N.E., Suite 1100
                                              St. Petersburg, FL 33701
                                              (813) 253-2010
                                              ssmith@burrandsmithlaw.com
                                              ldonnell@burrandsmithlaw.com

                                              Hillary Schwab
                                              Mass. BBO# 666029
                                              FAIR WORK, P.C.
                                              192 South Street, Suite 450
                                              Boston, MA 02111
                                              (617) 607-3261
                                              hillary@fairworklaw.com

                                              Aaron Kaufmann, pro hac vice
                                              Elizabeth Gropman, pro hac vice
                                              LEONARD CARDER, LLP
                                              1330 Broadway, suite 1450
                                              Oakland, CA 94612
                                              (510) 272-0169
                                              akaufmann@leonardcarder.com
                                              egropman@leonardcarder.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of August, 2019, a true and accurate copy of the

foregoing motion was filed through the ECF system, will be sent electronically to the registered

participants as identified on the Notice of Electronic Filing and paper copies will be sent to those

indicated as non-registered participants.



                                              /s/ Sam J. Smith
                                              Sam J. Smith



                                                 3
